DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8-14, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the claims to recite that the deposit comprises quartz silica, iron oxide, iron sulfide and elemental iron.
Such is not supported by the original disclosure for the entire scope of the claims.
The applicants allege that the support for the referenced limitation is provided by Table 2 of the original disclosure.
This is not persuasive.
Table 2 discloses only the deposit wherein the content of the deposit is determined by the X-ray diffraction analysis as consisting of a major part of silica (quartz) and trace amounts of iron sulfide, iron oxide and elemental iron.
The referenced Table does not provided support for any other deposit, which is in the scope of the instant claims.
The referenced Table does not provide support, for the deposits including silica (quartz) and significant or major amounts of any one of iron sulfide, iron oxide and elemental iron. 
The referenced Table does not provide support, for the deposits including silica (quartz) and any other non-specified compounds in addition to the trace amounts of iron sulfide, iron oxide and elemental iron.

Further, it appears that Table 2 contradicts to the results of the X-ray fluorescence analysis for the same deposits provided by Table 1.
The original disclosure does not even properly support for the deposit consisting of a major part of silica (quartz) and trace amounts of iron sulfide, iron oxide and elemental iron.
At best Table 2 of the original disclosure provides support only for the deposit consisting of a major part of silica (quartz) and trace amounts of iron sulfide, iron oxide and elemental iron as determined by the X-ray diffraction analysis of the deposit dried at 105C.

In view of the contradiction of the data provided by the specification with respect to the amended claims, the specification is objected. This issue will be addressed below.
Specification
The disclosure is objected to because of the following:
The specification provides contradictive data with respect to the composition of the deposit, which applicants allege as recited by the amended claims.
Tables 1 and 2 provide contradictive data with respect to the composition of of the deposit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 8-14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Ruiz et al (US 2002/0129837), Brooks et al (US 2018/0355492), Tibbetts eta l (US 2018/0094538) and Abstract of KZ 20254A in view of any one of Thomson (US 2009/0176689), Gill et al (US 2017/0051198), WO 2016/033259 and Batton et al (US 2016/0060576).
Ruiz et al, Brooks et al and Abstract of KZ 20254A teach that it was known to remove deposits from turbine by contacting the deposits (such as silica, oxide and other deposits) with compositions including acids such as HF. The compositions are introduced in water containing streams, including stream carrying steam. See entire documents, especially [0004-17], [0021-25], [0062-67] of Ruiz et al, [0023-27], [0032] of Brtooks et al and the entire Abstract of KZ 20254A. Ruiz et al also teach the use of different acids to remove different contaminates. Ruiz et al teach the use of HF, sulfuric, hydrochloric, and citric acid. Ruiz et al also teach monitoring the removal of the deposits.
Brooks et al teach the use of HF, sulfuric, hydrochloric acids.
Tibbets et al teach that it was known that the turbine deposits include the deposits (such as silica, oxide and other deposits) and teach removing the deposits by contacting them with an acid cleaning composition including (citric acid and other acids) introduced as a water containing stream into the stream of the turbine. See at least [007-11], 22, [0032-42], [0045-62].
The discussed documents do not exclude the application of their method to any specific turbine deposits.
The discussed documents are concerned about preventing corrosion and the damage to the turbine components.
The documents discussed above do not specifically teach the use of a composition comprising tetrafluoroboric acid and urea component for cleaning turbines.
On the other hand, Tomson teaches that it was known to remove the oxide, silicates and other deposits with the composition comprising tetrafluoroboric acid and urea. Tomson teaches such as an alternative to HF, hydrochloric, sulfuric and citric acid cleaning, which is beneficial in many aspects, such removing of the deposits, reducing corrosion and reducing health hazard.
Tomson teaches the use of the compositions as claimed. Tomson teaches the mole ration as claimed. Tomson teaches a composition comprising a surfactant as claimed. Tomson teaches a composition comprising a corrosion inhibitor and a solvent. See entire document, especially [0002-13], [0015-32], [0039], Examples.
Further, Batton et al also teach that it was known to remove silica based deposits with a composition comprising tetrafluoroboric acid and urea and teach benefits of such. Batton et al also teach that the composition removes silica and complex silicates. Batton et al teach the use of the compositions as claimed. Batton et al teach the mole ration as claimed. Batton et al teach a composition comprising a surfactant as claimed. Batton et al teach a composition comprising a corrosion inhibitor and a solvent. Batton et al teach the use of the commercial products used by the applicants. See entire document, especially [0001-3], [0027-54], Examples.
Futher, Gill et al teach that it was known to at least partially dissolve quartz silica (sandstone) with a composition comprising tetrafluoroboric acid and urea and teach benefits of such. Gill et al such as an alternative to the use of corrosive HF, hydrochloric acids. Gill et al teach the use of the commercial products used by the applicants. Gill et al teach the mole ration as claimed. Gill et al teach a composition comprising a surfactant as claimed. Gillet al teach a composition comprising a corrosion inhibitor and a solvent. See at least [0006], [0014], [0017-61].
Further, WO 2016/033259 teaches that it was known to remove silica based deposits with a composition comprising tetrafluoroboric acid and urea and teach benefits of such. WO 2016/033259 also teaches that the composition removes silica and metal silicates. WO 2016/033259 teaches the use of the compositions as claimed. WO 2016/033259 teaches the mole ration as claimed. WO 2016/033259 teaches a composition comprising a surfactant as claimed. WO 2016/033259 teaches a composition comprising a corrosion inhibitor and a solvent. WO 2016/033259 teaches the use of the commercial products used by the applicants. See at least [0030-125].
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize compositions suggested by Tomson, WO 2016/033259, Gill et al and Batton et al for cleaning turbines instead of acid compositions in the methods of Ruiz et al, Brooks et al, Tibbets et al and Abstract of KZ 20254A in order to remove any deposits present (including deposits such as silica, oxide and other deposits) and to obtain benefits disclosed by Tomson, WO 2016/033259, Gill et al and Batton et al, in order to prevent corrosion and to prevent health hazard. It would have been obvious to an ordinary artisan at the time the invention was filed to extend such method to remove any silica and oxide-based deposits, since the applied documents do not exclude the application of their methods to any specific turbine deposits.
As to claim 19: It would have been obvious to an ordinary artisan at the time the invention was filed to monitor parameters of the turbine to be cleaned to ensure proper operation of the turbine.

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
The applicants amended the claims to recite the composition of the deposits.
The applicants allege that the amendment is supported by the Table 2 of the original specification.
This is not persuasive for the reasons provided above.
The applicants further allege that none of the applied documents teach that the deposits containing quartz silica can be cleaned using the claimed composition.
The applicants argue that quartz is insoluble compare to amorphous silica. 
The applicants also allege that Batton et al teach only water-based precipitation.
The applicants’ also argue that quartz deposits are formed at high temperatures and that formation depends on time period between cleaning.
This is not persuasive.
The applicants have not provided any evidence with respect to the insolubility of the quartz.
Quartz has the same chemical formula as other silicas. Thereby, the chemicals dissolving other silicas would dissolve quartz at least to some extent.
Please, note that the claims do not even require complete cleaning/removal of the deposit.
The claims merely recite “removing at least a portion of the deposit”.
Further, in contrast to the applicants’ allegation Batton et al teach deposits in steam generators, evaporators, which formed at high temperatures.

Further, Gill et al teach that it was known that a composition comprising tetrafluoroboric acid and urea dissolves quartz silica (sandstone). Gill et al teach the use of the commercial products used by the applicants.
It appears that the applicants use the commercially available products for their known purpose.

Again, with respect to the applicants’ allegation that quartz is insoluble compare with other silica:
The applicants provided no evidence to support their allegation.
In contrast to the applicants unsupported allegation, an ordinary skill in the art would reasonably expect that the composition dissolving/reacting with any silica will dissolve/react with any silica (including quartz) at least to some extent due to the same chemical composition of silica.
Further, the claims do not require any speed or extent of the reaction/dissolution.
Further, the claims merely require to comprise unspecified amount of quartz silica.
Further, the claims do not even require removal of the quartz part of the deposit. The claim merely requires removal of at least a portion of the deposit.

The applicants again allege that none of the applied documents teach the composition that can clean a portion of the deposits on a turbine comprising 1-10% of elemental sulfur.
This is not persuasive because the claims are limited for the argued limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711